EXHIBIT 10.12






[LETTERHEAD OF SEARS HOLDINGS CORPORATION]






August 27, 2015



Robert A. Riecker
VP, Controller and Chief Accounting Officer

Dear Rob,

As a critical member of SHC’s leadership team and in recognition of your past
and anticipated future contributions to the Company, we are pleased to increase
your annual base salary to $425,000, effective September 1, 2015.


We are also pleased to offer you a special retention award. The total amount of
the award is $425,000. Under the enclosed Special Retention Award Agreement
(“Agreement”), Sears Holdings will pay you $212,500 at the end of each the first
and second retention periods. Payment will be made as soon as administratively
feasible, and in all events no later than thirty (30) days after the end of the
end of the applicable retention period, subject to the terms of the Agreement.
The retention awards are contingent upon you signing and returning the enclosed
Agreement.


Rob, please sign this letter and the Agreement, and return both documents to
your manager. IMPORTANT: If you do not sign, date and return this letter, the
base salary increase will not take effect. Similarly, you will not be entitled
to any of the retention award unless you sign, date and return the Agreement to
your manager.


Acknowledged and Accepted:

/s/Robert A. Riecker___________________        _09_/_01_/_2015
Robert A. Riecker                     Date






Business Unit Leader:

/s/Robert A. Schriesheim_______________        _09_/_01_/_2015
Robert A. Schriesheim                    Date






Enclosure






